Citation Nr: 1004107	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary disease.

2.  Entitlement to service connection for atrial flutter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and May 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The case was remanded in November 2008 in order the schedule 
the Veteran for a hearing at the RO before a Veterans Law 
Judge.  In a November 2009 statement, the Veteran's 
representative stated that Veteran wished to withdraw all 
pending requests for hearings and that the claims be 
forwarded to the Board for appellate review.  See 38 C.F.R. § 
20.702 (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bronchitis 
and chronic obstructive pulmonary disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The Veteran's atrial flutter has been related to his service-
connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for atrial flutter have 
been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA, however, will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The Veteran seeks entitlement to service connection for 
atrial flutter, secondary to his service-connected PTSD.  

The medical evidence of record establishes current diagnoses 
of atrial flutter.

In an April 2007 statement, a VA physician reported treating 
the Veteran for more than ten years for various disorders, 
including atrial flutter and chronic PTSD.  The physician 
stated that the possibility cannot be excluded that atrial 
flutter is caused or exacerbated by stress.

In a May 2007 statement, a VA psychiatrist reported treating 
the Veteran for PTSD for the last five years.  The 
psychiatrist reported that the Veteran suffers from heart 
problems which most likely relate to his psychological 
trauma.

Following a VA examination in February 2008, the examiner 
concluded that it was less likely that the Veteran's atrial 
flutter was secondary to his PTSD as his existing pulmonary 
condition was most likely the cause of his atrial 
fibrillation.  The examiner was not aware of any medical 
literature relating PTSD to atrial fibrillation.  It was 
noted that the claims file was not reviewed prior to the 
examination.

In a May 2008 statement, Anthony Saleh, M.D., a private 
pulmonologist, reported treating the Veteran for many years.  
He stated that the appellant had no evidence of structural 
heart disease, and that the Veteran developed atrial 
fibrillation with absolutely no other pre-disposing factors.  
Dr. Saleh opined that it was clear that the Veteran's atrial 
fibrillation is related to his PTSD.

A May 2009 addendum was provided by the same examiner who 
conducted the February 2008 VA examination.  The examiner 
indicated that the claims folder had been reviewed, and 
concluded that the Veteran's PTSD has the potential to 
aggravate his atrial flutter with manifestations of 
palpitations, dyspnea and anxiety during acute stressful 
states.  The examiner indicated that anxiety states are known 
or established to aggravate underlying arrythmias.

Another VA physician reviewed the Veteran's claims file in 
September 2009.  This physician concluded that it was not 
likely that the Veteran's atrial flutter was due to or the 
result of his PTSD.  It was noted that the Veteran has severe 
chronic obstructive pulmonary disease and that a 
precipitating factor most likely was respiratory compromise.  
The VA physician reported that it was not likely that stress 
is an underlying cause of atrial flutter.  Furthermore, the 
VA physician opined that it was not likely that the Veteran's 
PTSD has permanently aggravated his atrial flutter.  The 
other physicians' statements were noted, but it was felt that 
the aggravating factor for the Veteran's atrial flutter is 
more likely than not his severe respiratory conditions.

The Board finds that the evidence is in relative equipoise 
regarding whether the Veteran's service-connected PTSD has 
aggravated his current atrial flutter.  The February 2008 VA 
examiner initially concluded the Veteran's atrial flutter was 
more likely secondary to his pulmonary condition, and less 
likely secondary to his PTSD.  This opinion was made without 
benefit of the review of the Veteran's claims folder.  In May 
2009, after further review, the examiner concluded that the 
Veteran's PTSD has the potential to aggravate his atrial 
flutter with the rationale that anxiety states are known to 
aggravate underlying arrhythmias.  Other VA and private 
medical physicians of record have also indicated a 
relationship between the Veteran's atrial flutter and his 
PTSD.  On the other hand, the September 2009 VA physician 
felt that the Veteran's atrial flutter was not due to or 
aggravated by his PTSD but attributed the disorder to his 
severe pulmonary disease.  Both VA physicians acknowledged 
the Veteran's pulmonary disease as an aggravating factor, but 
the February 2008 VA examiner ultimately concluded that the 
Veteran's PTSD could be an aggravating factor as well.  
Accordingly, after balancing the evidence both for and 
against the claimant, the Board finds that the evidence is in 
equipoise. Therefore, the doctrine of reasonable doubt is for 
application.  Hence, the Board grants service connection for 
atrial flutter on a secondary basis. 
 
The Board acknowledges that, in cases of aggravation of a 
Veteran's non-service-connected disability by a service-
connected disability, the Veteran shall be compensated only 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  However, this is essentially a rating consideration, 
which must initially be addressed by the RO in the rating 
decision implementing the award.


ORDER

Entitlement to service connection for atrial flutter is 
granted.


REMAND

The Veteran's claim of entitlement to service connection for 
bronchitis and chronic obstructive pulmonary disease warrants 
further development.

The Veteran reports a history of childhood bronchitis and 
contends that his claimed respiratory conditions were 
exacerbated by inhaling dust and fumes from painting 
bulkheads while in the Navy.  He indicated that he received 
treatment for lung problems while he was serving aboard the 
USS ADRIA.       

The Veteran's service personnel records show that he served 
aboard the USS ADRIA (AF-30).  His service treatment records 
are absent of any complaint or treatment for a respiratory 
disorder.  Chest x-rays taken in October 1944 and July 1946 
were negative.  

The medical evidence of record establishes current diagnoses 
of chronic obstructive pulmonary disease and chronic 
bronchitis.

Also of record, are statements dated in October and November 
2003 and October 2004 from VA physicians and an August 2004 
statement from a private physician indicating that the 
Veteran's current respiratory disorders are due to, or were 
exacerbated by his reported exposure to respiratory irritants 
and toxins during his military service from 1944 to 1946.  
The physicians' statements also note a history of childhood 
bronchitis as well a history of tobacco smoking.

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Based on the evidence of record, the 
Board finds that a VA medical examination is necessary to 
clarify the nature and etiology of the Veteran's claimed 
respiratory disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   Schedule the Veteran for a VA 
pulmonary examination.  The claims files 
must be made available to the examiner for 
review.  Any indicated studies should be 
performed.  Based upon the claims folder 
review and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that a 
current pulmonary disorder is 
etiologically related to the Veteran's 
military service.  The examiner must opine 
whether any preexisting pulmonary 
pathology was permanently exacerbated by 
service.  A complete rationale must 
accompany any opinion offered.

2.  The RO must review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


